p-r', cr f;7 '/.'A C'.:i"J';T •' .
                                                                   0 Imi l. Ui    tiiiJi.ii.-ji .


                                                                   ZOiUIAR-3 AH 10: 23


      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

In the Matter of the Parentage of        )
                                                 NO. 69250-0-1
V.L.C-P.,
                                                 DIVISION ONE
                     A Minor Child.      )

CHAD CLARK,                                      UNPUBLISHED OPINION


                     Appellant,          )

      \/
       V.

                                                 FILED: March 3, 2014
ELIZABETH PAGE j                         /




                     Respondent.          )


       Leach, C.J. — Chad Clark appeals orders providing for the care and

support of his daughter, V.L.C-P. Because his briefs and the incomplete record

on appeal are substantial obstacles to our review of his appeal and for the

additional reasons set forth below, we affirm.

                                      FACTS


       Clark had a brief relationship with Elizabeth Page in 2008. On June 12,

2009, Page gave birth to a daughter, V.L.C-P.         In proceedings to establish

parentage, the trial court found Clark was V.L.C-P.'s father. Clark then filed a

petition for a parenting plan.

       After a three-day trial in November 2011, the trial court made a

comprehensive oral ruling on November 17. On August 3, 2012, the trial court
No. 69250-0-1 / 2




entered findings of fact and conclusions of law on petition for parenting plan and

child support order and an order of child support. On October 26, 2012, the trial

court entered a parenting plan. The trial court ordered that the child would reside

a majority of the time with Page but allowed for time with Clark on alternating

weekends and certain alternating weekdays. The court also imputed income to

Clark and ordered him to pay child support.

       Clark appeals.

                                   ANALYSIS


       The law does not distinguish between litigants who elect to proceed pro se

and those who seek assistance of counsel.1 Both must comply with applicable

procedural rules, and failure to do so may preclude review.2 This court generally
will not consider arguments that are unsupported by pertinent authority,

references to the record, or meaningful analysis.3 Also, the appellant has the

burden to provide a record sufficient to review the issues raised on appeal.4
       With few exceptions, Clark has failed to comply with these requirements.

He has not provided any transcripts of the three-day trial and has designated no


       1 In re Marriage of Olson, 69 Wash. App. 621, 626, 850 P.2d 527 (1993).
       2 Olson, 69 Wash. App. at 626; State v. Marintorres, 93 Wash. App. 442, 452,
969P.2d501 (1999).
     3 Cowiche Canyon Conservancy v. Boslev, 118 Wash. 2d 801, 809, 828 P.2d
549 (1992) (arguments not supported by authority); State v. Elliott, 114 Wash. 2d 6,
15, 785 P.2d 440 (1990) (insufficient argument); Saunders v. Lloyd's of London.
113 Wash. 2d 330, 345, 779 P.2d 249 (1989) (issues unsupported by adequate
argument and authority); State v. Camarillo, 54 Wash. App. 821, 829, 776 P.2d 176
(1989) (no references to the record), affd, 115 Wash. 2d 60, 794 P.2d 850 (1990);
RAP 10.3(a).
       4 Story v. Shelter Bay Co., 52 Wash. App. 334, 345, 760 P.2d 368 (1988).
No. 69250-0-1 / 3




trial exhibits for review. Instead, he has provided transcripts of the trial court's

oral ruling and four additional hearings regarding the presentation and approval

of the final written orders. He lists 28 assignments of error, the majority of which

highlight alleged inconsistencies between the trial court's oral statements and the

final written orders.    Clark's briefing contains limited citation to authority,

inaccurate interpretations of the applicable standards of review, and no

meaningful legal analysis.      In sum, these deficiencies present substantial

obstacles to our consideration of Clark's appeal. Nevertheless, to the extent

possible, we address the essence of his claims.

       Clark challenges the findings of fact and conclusions of law, the support

order, and the parenting plan. We review the trial court's findings of fact and

conclusions of law to determine whether substantial evidence supports the

findings and, if so, whether the findings support the trial court's conclusions.5 We

review a trial court's decisions on an order of child support and on the provisions

of a parenting plan for an abuse of discretion.6 A trial court abuses its discretion

if the decision rests on unreasonable or untenable grounds.7          A trial court

necessarily abuses its discretion if its ruling is based on an erroneous view of the

law or involves application of an incorrect legal analysis.8



       5 Sunnvside Valley Irrigation Dist. v. Dickie, 111 Wash. App. 209, 214, 43
P.3d 1277 (2002).
      6 State ex rel. M.M.G. v. Graham, 159 Wash. 2d 623, 632, 152 P.3d 1005
(2007); In re Marriage of Littlefield, 133 Wash. 2d 39, 46, 940 P.2d 1362 (1997).
       7 Graham, 159 Wash. 2d at 633.
       8Dixv. ICTGrp., Inc., 160 Wash. 2d 826, 833, 161 P.3d 1016 (2007).
No. 69250-0-1 / 4




       Clark challenges findings of fact describing (1) his relationship with Page,

(2) Page as V.L.C-P.'s preferred caregiver, (3) the existence and sources of

conflict between Clark and Page, (4) V.L.C-P.'s difficulties with transitions from

visits, and (5) the need for increases in Clark's time with V.L.C-P. to be based on

her development and age. Clark argues that these findings are not supported by

substantial evidence and that the trial court ignored the contrary evidence that he

presented at trial. But in order to properly challenge findings of fact on appeal,

Clark must demonstrate "why specific findings of the trial court are not supported

by the evidence and [must] cite to the record to support that argument."9

Because Clark has failed to provide a record of the evidence presented at trial

and to properly support his claims of error with argument based on evidence in

the trial record, the challenged findings must be treated as verities.

       Clark also assigns error to a finding referring to a parenting plan "signed

by the court on 6-29-12." No parenting plan entered on June 29, 2012, appears

in the record before this court.10 But Clark fails to identify any authority justifying

his requested relief of reversal for what appears to be a clerical error. Clark also

challenges the statement in 112.10(2) that "Clark filed a contempt motion,

concerning make up [sic] time and did not prevail."            He has provided the

contempt order and argues that he prevailed because Page was ordered to



       9 In re Estate of Lint, 135 Wash. 2d 518, 532, 957 P.2d 755 (1998); In re
Estate of Palmer, 145 Wash. App. 249, 264-65, 187 P.3d 758 (2008).
       10 Clark has assigned error to the court's final parenting plan entered on
October 26, 2012.


                                          -4-
No. 69250-0-1 / 5




provide makeup time. But the order also indicates that the trial court found that

Page was not in contempt. Again, Clark fails to articulate any grounds for relief.

       Next, Clark challenges the court's conclusions that (1) a parenting plan

consistent with Whatcom County Residential Guidelines should be entered, (2)

the plan will address the high level of parental conflict, and (3) the court should

adopt the child support worksheet reflecting the incomes of the parties and enter

a final child support order.   Clark contends that the final parenting plan is not

consistent with the guidelines and does not address conflict or provide him with a

remedy for conflict caused by Page and that the support worksheet does not

reflect his actual income and creates a severe strain on his financial position.

But Clark misapprehends the conclusions. Based on its findings of fact, the court

properly concluded that a parenting plan and support order should be entered.

Clark's dissatisfaction with the orders ultimately entered does not establish error

in the identified conclusions of law.


       Assigning error to the child support order, Clark claims the trial court

improperly (1) imputed income and listed it on the wrong line of the worksheet;

(2) considered his rental income and failed to consider his mortgage expenses;

(3) delayed setting the new lower transfer payment between November 2011 and

June 2012, resulting in overpayment; (4) failed to resolve the dispute over

postsecondary educational support rather than reserving the right to request it;

and (5) ordered Clark to pay a proportional share of day-care and educational

expenses not included in the transfer payment. Again, because Clark has not
No. 69250-0-1 / 6




provided a record of the evidence considered by the court at trial, he fails to

establish any abuse of discretion in the trial court's determinations in the child

support order.11
       Similarly, Clark claims the trial court abused its discretion in the parenting

plan by (1) eliminating weekly contact by imposing alternating weekend and

weekday visits, contrary to the best interests of the child; (2) contradicting oral

rulings regarding adjustments for work schedules and vacation and Christmas

schedules; and (3) adopting language proposed by Page without explicit rulings

on certain matters such as a two-week limit on arranging makeup time for

schedule changes. Clark makes clear his disagreement with the trial court's

exercise of its discretion when it determined various details of the parenting plan.

But Clark fails to offer any relevant authority or cogent legal analysis to

demonstrate any abuse of that discretion. And Clark cannot establish error by

relying on his own interpretations of the trial court's oral rulings. An oral decision

by a trial court is not the same as a judgment; the court is free to change its

determinations until formal judgment is entered.12          Clark fails to establish
reversible error in the orders he challenges.




       11 Given Clark's admission that he was not working full time and was
receiving rent from roommates, it appears that the trial court had grounds to
impute income and include rent. See RCW 26.19.071 (3)(u) (rent included in
gross monthly income); RCW 26.19.071(6) (court shall impute income when
parent is voluntarily underemployed).
       12 Earl v. Geftax, 43 Wash. 2d 529, 530, 262 P.2d 183 (1953); Fosbre v.
State, 70 Wash. 2d 578, 584, 424 P.2d 901 (1967).


                                          -6-
No. 69250-0-1 / 7




       Page requests an award of attorney fees under RCW 26.09.140. But the

plain language of chapter 26.09 RCW applies to the "dissolution of marriage."13
Because Clark and Page were not married, Page is not entitled to an award of

fees under RCW 26.09.140. Although a court may "order that all or a portion of a

party's reasonable attorney's fees be paid by another party" in a parentage action

under RCW 26.26.140, we exercise our discretion and deny Page's request for

fees in this case.14

       Affirmed.




WE CONCUR:




      13 See, e.g., Foster v. Thilges. 61 Wash. App. 880, 887-88, 812 P.2d 523
(1991) (parties to committed intimate relationships are not entitled to fees under
RCW 26.09.140 because statute grants attorney fees only where there has been
marital relationship between the parties).
       14 RCW 26.26.140: In re Parentage of Q.A.L., 146 Wash. App. 631, 638, 191
P.3d 934 (2008).